Citation Nr: 1449289	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for residuals of left wrist scaphoid fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for left wrist scaphoid fracture with a 10 percent initial rating effective October 31, 2008, the day the original disability claim was received.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the left wrist disability has been manifested by limitation of left wrist motion (with dorsiflexion of 35 degrees and palmar flexion of 25 degrees), pain, weakened movement, stiffness, incoordination, and decreased speed, but no ankylosis.

2.  The symptoms of numbness and tingling in both hands and occasional symptoms of triggering are due to the non-service-connected carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals of left scaphoid fracture have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for left wrist scaphoid fracture following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA examinations in March 2009 and October 2012.  The VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the left wrist disability from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current left wrist symptomatology and its effects on his daily life, and performed a thorough examination.  The VA examiners also reviewed the claims file.  There is neither allegation nor indication of a material change in condition of the left wrist disability since the last VA examination.  For these reasons, the Board finds that the VA examination reports are adequate for deciding the initial rating appeal.

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 
25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Analysis of Initial Rating for Left Wrist Scaphoid Fracture

For the entire initial rating period, the left wrist disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5024, for tenosynovitis.  Tenosynovitis is rated on limitation of motion of the affected part as degenerative arthritis (DC 5003).  Because the Veteran is right-hand dominant, the left upper extremity is the minor extremity for rating purposes.  See October 2012 VA medical examination report.  

The Board finds that the Veteran has current degenerative arthritis, based on the October 2012 VA examination imaging studies and the VA examiner's diagnosis of early radio-scaphoid arthritis of the left wrist; therefore, the left wrist disability is appropriately rated under 38 C.F.R. § 4.71, DC 5003.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  In the October 2009 Notice of Disagreement, the Veteran contends the left wrist disability should be rated under DC 5307, which is a rating  used for muscle injuries.  38 C.F.R. § 4.73 (2014).  There is no evidence of record to indicate that the Veteran has a muscle injury due to the left scaphoid fracture.  The Board finds that the Veteran's left wrist scaphoid fracture is more appropriately rated under DC 5003 based on the current diagnosis of degenerative arthritis and DC 5024 is rated on limitation of motion of the affected part as degenerative arthritis (DC 5003).   

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for 
x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.  

Under DC 5215, a 10 percent rating is warranted for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under Diagnostic Code 5215.  38 C.F.R. § 4.71a.  Full wrist dorsiflexion or extension is zero degrees to 70 degrees.  Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees.  Full wrist radial deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71 Plate I (2014).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the limitation of motion of the left wrist is noncompensable under DC 5215; however, the evidence shows painful limitation of motion to warrant a 10 percent rating for painful, noncompensable limitation of motion of a major joint diagnosed by X-rays with arthritis under DC 5003.  At the March 2009 VA examination, the left wrist disability was manifested by dorsiflexion to 35 degrees (with pain), and left wrist palmar flexion to 55 degrees (with pain), with no additional limitations after repetition.  The March 2009 VA examination report noted stiffness, weakness, incoordination, and decreased speed, but no flare ups.  At the October 2012 VA examination, the left wrist disability was manifested by dorsiflexion to 35 degrees (with pain), and left wrist palmar flexion to 25 degrees (with pain), with no additional limitations after repetition.  The October 2012 VA examination report noted weakened movement, but no flare ups.  VA Medical Center (VAMC) treatment records show complaints of left wrist pain and limitation of motion consistent with the findings in the VA medical examination reports.  In consideration of the foregoing, the Board finds that there is evidence of arthritis by X-rays, with painful, noncompensable limitation of motion to warrant a 10 percent rating under DC 5003.  A 10 percent rating is the maximum schedular rating available for limitation of motion of the wrist (DC 5215) and a 10 percent rating also is the maximum schedular rating for arthritis of one arthritic joint with pain and noncompensable limitation of motion (under DC 5003).

The Board will next consider whether manifestations of the left wrist disability more closely approximate ankylosis of the wrist under DC 5214.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  Under DC 5214 for ankylosis of the (minor) wrist, a 20 percent disability rating is provided for ankylosis in a favorable position in 20 degrees to 30 degrees dorsiflexion.  A 30 percent rating is provided for ankylosis in any other position except favorable.  A 40 percent rating is provided for unfavorable ankylosis of the major wrist.  38 C.F.R. § 4.71a.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that manifestations of the left wrist disability more closely approximate ankylosis of the wrist under DC 5214 at any time.  As discussed above, at the VA examinations, some noncompensable limitation of left wrist range of motion was demonstrated; however, the limitation of left wrist motion was not so severe as to more closely approximate left wrist ankylosis.  Both VA examiners specifically noted that there were no signs of left wrist ankylosis.  VAMC treatment records are absent any complaint, finding, or diagnosis of ankylosis.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a rating in excess of 10 percent is warranted under DC 5214 for the left wrist disability for the entire period.   

On the August 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran contends that the left wrist disability has been manifested by favorable ankylosis of 20 to 30 degrees of dorsiflexion.  The VA examiners and medical providers, who have medical expertise and specialized training, found that no ankylosis was present at VA compensation examinations and when examining for treatment purposes.  The Board finds that the specific medical evidence of record that includes clinical findings with range of motion measures on different examinations, and the Veteran's reports to medical providers or examiners of complaints, symptoms, and limitations, for both compensation and treatment purposes, outweighs the Veteran's more recent assertion to VA solely for compensation purposes that he has ankylosis.  The August 2012 VA Form 9 is the first and only record of a complaint of ankylosis; the record is absent any other complaints, treatment, or diagnosis of ankylosis during VA examinations or during treatment, when the Veteran would be expected to provide a thorough and accurate medical history in order to receive proper treatment.  Notwithstanding the Veteran's contention that he has favorable ankylosis of 20 to 30 degrees of dorsiflexion, specifically, during the October 2012 VA examination, dorsiflexion was measured to 35 degrees.  There is no adequate medical opinion or findings to the contrary of record.  In consideration of the foregoing, the Board finds that the evidence does not show that the Veteran has ankylosis of the left wrist for any period. 

The October 2012 VA examiner noted that the Veteran contended that the left wrist disability had worsened because of the onset of numbness and tingling in both hands and occasional symptoms of triggering.  While the Veteran is competent to relate symptoms of numbness, tingling, and triggering, the Veteran is not competent to attribute those symptoms to a specific underlying disorder, because such diagnosis requires specific medical knowledge and training.  The October 2012 VA examiner opined that these symptoms were related to the Veteran's non-service-connected carpal tunnel syndrome and the carpal tunnel syndrome was not related to the left wrist scaphoid fracture; therefore, these symptoms are differentiated from the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating the Board may not ignore such differentiation between service-related and non-service-related symptoms where it is of record).  There is no competent evidence of record indicating that the symptoms of numbness, tingling, and triggering are related to the left wrist scaphoid fracture.  Such symptomatology due to a non-service-connected disability may not be considered in rating the service-connected left wrist scaphoid fracture.  38 C.F.R. § 4.14 (2014).

Throughout the rating period, the left wrist disability did not manifest symptoms or impairment more nearly approximating a s schedular rating in excess of 10 percent.  There is no ankylosis of the left wrist.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period from October 31, 2008, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The VA examiners noted that the Veteran has a residual scar on the left wrist.  The VA examination reports describe the scar as not painful, not unstable, and not covering a total area greater than 6 square inches.  No compensable residuals are shown during the rating period.  In consideration of the foregoing, the Board finds that a separate compensable rating for the residual left wrist scar is not warranted.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 10 percent rating under DC 5003.  The schedular rating criteria under DC 5003 provide for disability ratings based on the painful limitation of range of motion.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated, via the range of motion findings, as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms of limitation of range of motion, pain, weakened movement, stiffness, incoordination, and decreased speed were considered when awarding the 10 percent schedular rating for the left wrist disability.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., stiffness, incoordination, and decreased speed).  Therefore, the symptoms, manifestations, and functional impairment related to the left wrist disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5003 for the entire rating period.  Other symptoms (i.e., tingling, numbness, and triggering) were differentiated from the service-connected disability, so may not be considered as service-related symptomatology.  See 38 C.F.R. § 4.14. The schedular criteria also provide for disability ratings for more severe limitation of motion of ankylosis, which the Veteran does not have.  For these reasons, the Board finds that the schedular criteria are adequate to rate the left wrist disability, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial rating in excess of 10 percent for residuals of left wrist scaphoid fracture is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


